DETAILED ACTION

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 08/11/2021 has been reviewed by the examiner in view of prior art of records Di Censo et al. (US. 2017/0099539 a1), and the prior art of records Di Censo fails to teach the cited claim limitations of “a cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds”. Prior art Di Censo teaches a headphone apparatus that includes a first earcup, a sensor included in the first earcup, and a controller. The controller is configured to detect an output generated by the sensor, and, based on the output, transmit a signal to the thermal control subsystem included in the first earcup. However, prior art Di Censo fails to teach the cited claim limitations of “a cooling mechanism regulates the environmental conditions inside of cups of headphones until the data for each of the sensors indicates the environmental conditions match the environmental thresholds”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 05, 2021